DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-3, 6-19, 22-32
The following claim(s) is/are amended: 1, 17
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 4-5, 20-21
Claim(s) 1-3, 6-19, 22-32 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 10/26/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-19, 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US Pub. 2015/0261742) in view of Song (US Pub. 2017/0201575).
With respect to Claim 1, Gandhi teaches a group-based communication server for determining identities in a group-based communication system, (Fig. 4, paras. 53-58; User sends a message to one or more friends, posts a status update, or posts on a bulletin board, which are group-based communication systems. The system provides predictive matching identifications. Fig. 1, Paras. 23-25, 33; system is one or more servers running a social network system.)
the group-based communication server comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with at least one processor cause the group-based communication server to: (Fig. 8, paras. 87-89; processor and memory)
receive, from a client device, a message association request comprising a mention recipient identifier (Fig. 1; client device. paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Song, para. 57-58, 114-115; message threads have identifiers. Associating a message with a thread is a message association request.)
wherein the message association request is associated with a message communication, (paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Fig. 4; user posts a message as part of an update to an event.)
wherein the mention recipient identifier is based on an input at the client device in a group-based communication channel, and (para. 51; user inputs a message. Para. 53; predictive typeahead is based on the user input.  paras. 51,56; user may post to a bulletin board, send a message to one or more friends, or send a status update as types of input and reference (para. 16) other users, which are message association requests. See also Song, para. 57-58, 114-115; message threads have identifiers. Associating a message with a thread is a message association request.)
in circumstances where the candidate user list comprises only a single entry: retrieve a global identifier associated with the single entry, and associate the message communication with the global identifier associated with the single entry; (para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths. System may auto-populate the top-ranked match into the communication. See also Fig. 6, paras. 73-74; system retrieves social graph nodes. In the example of Fig. 4, typing “San” gives three matches. If the typing continued to “Sandy” there would only be one match, and the system may auto-populate it.)
in circumstances where the candidate user list comprises a plurality of entries: retrieve a plurality of global identifiers associated with the plurality of entries, (para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. See also Fig. 6, paras. 73-74; system retrieves social graph nodes. paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths.)
determine detailed identifying information for each global identifier of the plurality of global identifiers, (paras. 59-60; system may transfer other metadata of the matching node, including images)
transmit to the client device the detailed identifying information for each global identifier of the plurality of global identifiers, (Fig. 4, paras. 58-60; system sends response to client device including names and metadata of matches.)
receive, from the client device, a detailed identifying information selection associated with a selected global identifier of the plurality of global identifiers, (paras. 59-60; user selects options.
associate the message communication with the selected global identifier; (paras. 59-60; upon selection of an option the message may be autopopulated with the full name and a hyperlink to a website related to the node)
post the message communication in the group-based communication channel for viewing by all users in the authorized user list; and (Fig. 4, paras. 53-58; User sends a message to one or more friends, posts a status update, or posts on a bulletin board, which are group-based communication systems. See also Song, paras. 60, 76, 83, 86; user’s privacy settings for a conversation, as well as postings of status updates, control whether the object is visible to a given user. Paras. 121-123; user is notified of a new posting in their group.) 
But Gandhi does not explicitly teach an authorized user identifier list.
Song, however, does teach and a group-based communication channel identifier, (paras. 57-58, 114-115; group conversations are given thread IDs to identify the conversation.)
Wherein the group-based communication channel is identified by the group-based communication channel identifier (paras. 53-58, 114-115; group conversations are given thread IDs to identify the conversation and control who can access the group. See also paras. 84-85; user may post content to a group such as “my family” and the system can control access to that content and that group.)
determine, based on the received group-based communication channel identifier, access control parameters of the group-based communication channel identified by the group-based communication channel identifier; (Fig. 1A, paras. 40-41, 53-57; system determines which identified users may view and contribute to group or event conversations. Paras. 84-85; users may communicate with groups according to degrees of separation such as posts to Friends or Friends-of-Friends.)
determine, based on the access control parameters, an authorized user identifier list that indicates user identifiers within the group-based communication system that are authorized to access the identified group-based communication channel; (Fig. 1A, paras. 40-41, 53-57, 84-85; system determines which identified users may view and contribute to group or event conversations.)
(Fig. 1A, paras. 40-41, 53-57; system determines which identified users may view and contribute to group or event conversations. See also Gandhi, para. 16; system matches strings of characters to names corresponding to existing users. Fig. 4, paras. 58-59; system finds matching nodes. It would have been obvious to one of ordinary skill to utilize the authorized user identifier list to check the recipient identifier against in order to limit the mention to someone who is capable of seeing and interacting with the mention. Also, Application of a known technique to similar elements or for expected benefits is obvious (see MPEP 2143(I)(C) and (D), i.e. It would have been obvious to apply the predictive association search technique to the list of people in the conversation rather than the list of all users because its provides the predictable benefit of only suggesting from a list of people in the conversation rather than suggesting from a list of all users. Further, examiner notes that when the group is “all users” (i.e. the privacy is set to “public” see Song, para. 84) the situation reduces to Gandhi’s comparison to all user nodes in the system. See also Gandhi, para. 20; registered users of the social network.)
provide a notification of the message communication posting to a client device associated with the selected global identifier or the global identifier associated with the single entry. (paras. 121-123, 156; push notification to a client that a messaging update is available so that a user can reply or respond.)
(Song, para. 84)

With respect to Claim 2, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the mention recipient identifier is associated with a full name value or a display name value. (para. 14; user nodes for an individual human user or entity or enterprise. para. 80; user node is associated with the user’s name, which is a full name. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. Examiner notes that full names and display names may overlap, but to the extent that a display name may differ from a full name (e.g. “Bobby” for “Robert”), Examiner takes official notice of display and full names and it would have been obvious to one of ordinary skill to include both because people commonly refer to one another by nicknames. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)

With respect to Claim 3, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the detailed identifying information comprises a full name value, a display name value, a user title value, or an avatar representation of a user associated with the global identifier. (Fig. 4; system returns full/display names (“Sandwich Express”) title (“Sandwich Store” or “Night Club”) and images, which are avatar representations. See also Daria Montijo which includes an avatar image. paras. 59-60; system may transfer other metadata of the matching node, including images. Para. 80; user profile picture, which is an avatar.)
 
With respect to Claim 6, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the global identifier uniquely identifies a user profile associated with the group-based communication system. (Fig. 7, paras. 80, 82; user nodes store user entered information, which is a profile, and users get their own profile webpages, which is also a user profile. Because the information is stored with the node itself, it is uniquely identifiable. See also Song, para. 93; a user node is associated with a unique user identifier.)

With respect to Claim 7, modified Gandhi teaches the group-based communication server of claim 1, and Gandhi also teaches wherein the mention recipient identifier comprises one or more non ASCII characters. (Examiner notes that para. 56 discloses that the string of characters may be any acceptable string including alphanumeric, space, and punctuation. Examiner asserts that this suggests non-ASCII, but the extent that this may not suggest non-ASCII, as an alternate ground Examiner takes official notice of non-ASCII and it would have been obvious to one of ordinary skill prior to the effective filing of the invention to include non-ASCII characters so that users can enter non-English characters such as Chinese or Japanese.)

(paras. 20, 80; registered users have user nodes. Fig. 7, para. 79; multiple user nodes.)
wherein each of the plurality of potential entries comprises a global identifier, (paras. 79-80; user nodes refer to each other to establish relationships, which means they have a global identifier so that User A can be a friend a particular John Smith and not all John Smiths.)
a full name value, and a display name value. (para. 80; user node is associated with the user’s name, which is a full name. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. Examiner notes that full names and display names may overlap, but to the extent that a display name may differ from a full name (e.g. “Bobby” for “Robert”), Examiner takes official notice of display and full names and it would have been obvious to one of ordinary skill to include both because people commonly refer to one another by nicknames. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)

With respect to Claim 9, modified Gandhi teaches the group-based communication server of claim 8, and Gandhi also teaches wherein the determining of the candidate user list comprises: Boolean comparing one or more characters in the mention recipient identifier to the full name value of each potential entry in the authorized user identifier list; (paras. 16, 57-58, 73; system performs string matching on an entered string to names and updates as each character is entered, which is a Boolean comparison. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding to the candidate user list potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 10, modified Gandhi teaches the group-based communication server of claim 9, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the full name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
(para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 11, modified Gandhi teaches the group-based communication server of claim 9, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the full name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. para. 80; user node is associated with the user’s name, which is a full name. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage of 80. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation, but Examiner notes that the specification does not state that 80% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 12, modified Gandhi teaches the group-based communication server of claim 11, and Gandhi also teaches wherein the accuracy threshold percentage is 100. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms, which means that in one embodiment the system does not and simply performs matching. Further, Examiner notes that the specification does not state that 100% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 13, modified Gandhi teaches the group-based communication server of claim 8, and Gandhi also teaches wherein the determining of the candidate user list further comprises: Boolean comparing one or more characters in the mention recipient identifier to the display name value of each potential entry in the authorized user identifier list; (paras. 16, 57-58, 73; system performs string matching on an entered string to names and updates as each character is entered, which is a Boolean comparison. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 14, modified Gandhi teaches the group-based communication server of claim 13, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the display name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage greater than 0. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation.)

With respect to Claim 15, modified Gandhi teaches the group-based communication server of claim 13, and Gandhi also teaches wherein the determining of the candidate user list further comprises: comparing each subsequent character in the mention recipient identifier to the display name value of each potential entry in the authorized user identifier list; (para. 57, 76; comparison may be re-run every time a new character is entered. Fig. 4; Daria Montijo and Rose Yao, which are displayed names. See also Song, para. 40; “identifiers include the names or handles of the other participants”, i.e. a real name and a display name.)
and adding, to the candidate user list, potential entries that return a Boolean value of true for at least an accuracy threshold percentage of 80. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms. Para. 61; system may return derivations thereof (i.e. “Sandwiches” as opposed to “Sandwich”). paras. 65-67; system may only display matches with a confidence score above a threshold. Para. 61; system returns conceptual matches – returning a ham sandwich when the input was for a deli. Thus the reference posits only pure matches (100%), similar matches (<100%, but greater than 0), or no textual matching whatsoever (0%). A pure match anticipates the limitation, but Examiner notes that the specification does not state that 80% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 16, modified Gandhi teaches the group-based communication server of claim 15, and Gandhi also teaches wherein the accuracy threshold percentage is 100. (para. 58; system matches strings with names of nodes. The system may also attempt to correct spellings or match to synonyms, which means that in one embodiment the system does not and simply performs matching. Further, Examiner notes that the specification does not state that 100% is critical, and it is therefore obvious to as a matter of routine optimization, see MPEP 2144.05.)

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 18-19, 22-32, they are substantially similar to Claims 2-3, 6-16, respectively, and are rejected in the same manner, the same art and reasoning applying.

Alternate Grounds
Claims 1-3, 6-19, 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US Pub. 2015/0261742) in view of Song (US Pub. 2017/0201575) and further in view of Jeyaraman (US Pub. 2016/0028673).
With respect to Claim 1, Gandhi and Song teach as above, but under this ground of rejection do not teach provide a notification of the message communication posting to a client device associated with the selected global identifier or the global identifier associated with the single entry.
Jeyaraman, however, does teach provide a notification of the message communication posting to a client device associated with the selected global identifier or the global identifier associated with the single entry. (paras. 27, 36; When a message identifies a user, the system notifies the user of the message with a push notification.)
It would have been obvious to one of ordinary skill prior to the effective filing to combine the server of modified Gandhi with the notification in order to allow the user to reply to communications mentioning the user.
The same citation would apply, mutatis mutandis, to all other claims.


Claims 1-3, 6-19, 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi (US Pub. 2015/0261742) in view of Song (US Pub. 2017/0201575) and further in view of Craig (US Pub. 2008/0104172).

Craig, however, does teach provide a notification of the message communication posting to a client device associated with the selected global identifier or the global identifier associated with the single entry. (paras. 28-35; content posts are tagged. Tags that a relevant to a user result in the user being notified of the content through a push notification. It would have been obvious to one of ordinary skill, prior to the effective filing date, to tag content identifying a user as being relevant to the user to inform the user what is being conveyed with respect to them.)
It would have been obvious to one of ordinary skill prior to the effective filing to combine the server of modified Gandhi with the notification in order to allow the user to reply to communications mentioning the user.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant amends the independent claims to include features related to posting the message in a group based channel for viewing by all viewers in the authorized list and providing a notification to a client associated with the selected global identifier. At Remarks, pgs. 11-12, 
Examiner disagrees. Posting a message in a group-based communication for viewing by all uses on an authorized user list is standard posting with access controls, something both references teach. Providing a notification is also standard communication. Song, paras. 121-123 (see also para. 156) posit a user that belongs to a group that has message threads (i.e. there is a posted message in a group-based communication by authorized viewers) they may receive a push notification to read and reply to a message. Examiner notes that notifying all members of the group that there is a new communication meets the limitation of “provide a notification of the message communication posting to a client device associated [with the global identifier]” since the user has already been defined as a subset of the group (“determine a candidate user list…wherein the candidate user list is a subset of the authorized user identifier list…in circumstances where the candidate user list comprises only a single entry: retrieve a global identifier associated with the single entry, associate the message communication with the global identifier associated with the single entry…”).
Consequently Gandhi/Song teaches the amended claim. Because the amended claimset required no additional searching, Examiner takes the time allotted to compact prosecution. Examiner simply cannot posit any reasonable modifications of the newly added “post the message communication” limitation that would not be covered by a myriad of references (again, the limitation is simply defining what access-controlled posting is). Examiner does posit that some sort of modification could be made to the “provide a notification” feature. Although Examiner doubts that Applicant would seek to limit the “provide a notification” feature to providing a notification to only the globally identified user, Examiner does posit that the limitation could be modified in some manner. Consequently, Examiner provides Craig, paras. 33-35, which discloses Jeyaraman, paras. 27, 36 explicitly posit that posted content may “mention” a user (i.e. identify an account) and the system will send a push notification to the user, which Examiner suspects is the exact activity Applicant seeks to cover with the new limitation. Because Song teaches the limitation as claimed Examiner maintains the rejection based on Gandhi/Song; but Examiner creates two alternate rejections for Craig and Jeyaraman as well in the event that some future amendment makes Song insufficient to render the feature obvious.
All claims remain rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449